Citation Nr: 0522472	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-08 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a growth of the 
left ear. 

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fourth metacarpal of the right hand. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971 and a period of ACDUTRA in June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied entitlement to 
service connection for a growth in the left ear and to a 
compensable evaluation for residuals of a fracture of the 
fourth metacarpal of the right hand.  The veteran presented 
oral testimony at a personal videoconference hearing in May 
2003 before the undersigned Veterans Law Judge.

In a February 2004 decision, the Board determined that VA new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for arthritis of 
multiple joints.  The Board also remanded the two remaining 
issues in February 2004 for further development.  


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
growth of the left ear is attributable to his active military 
service.

2.  The veteran's residuals of a fracture of the fourth 
metacarpal of the right hand demonstrates subjective 
complaints of pain, swelling, and limitation of use; clinical 
evidence shows no evidence of extreme unfavorable ankylosis 
of the fourth metacarpal, or any other finger of the right 
hand, nor limitation of motion of other digits or 
interference with overall function of the hand.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, growth of the 
left ear began during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the fourth metacarpal of the right hand have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board recognized the lack of proper VCAA notification 
pertaining to the two remaining issues on appeal when this 
case was before the Board in February 2004.  As a result, the 
Board remanded the case to provide the veteran information 
necessary to substantiate his claims.  The RO then provided 
the veteran a VCAA letter dated in March 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the letter, and in the July 2002 statement of the 
case, and multiple supplemental statements of the case 
(SSOC).  Together, the VCAA letter, SOC, and SSOC's provided 
the veteran with a summary of the evidence, the applicable 
laws and regulations, and a discussion of the facts of the 
case.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to send medical 
treatment records from his private physician regarding 
treatment, to provide a properly executed release so that VA 
could request the records for him, and request that he submit 
any evidence in his possession.  No other evidence has been 
identified by the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
medical records, VA examination reports dated in October 2000 
and December 2004, and written statements from the veteran.  
As VA examinations and other medical evidence are of record, 
the Board finds no further VA examination necessary in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for growth of the 
left ear.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran filed a service connection claim for growth on 
the left ear in April 2000.  The veteran contended that his 
left ear problems are attributable to a head injury in 
service.  He testified to the undersigned Judge in May 2003 
that he experienced some blood coming from his left ear 
during service.  The veteran asserted that he sought 
treatment at the dispensary, but was essentially told that 
there was nothing to it.  The veteran essentially stated that 
he never saw blood coming from his left ear following the 
initial incident, but continuously felt something hard and 
sharp on his left ear.  

Upon review, there is no evidence of head trauma or left ear 
problems in service.  Nevertheless, a VA clinical record 
dated in June 1998, 22 months prior to the veteran filing a 
claim for service connection, indicated that the veteran 
received treatment for a painful lesion on his left ear.  The 
clinical record indicated that the veteran complained of 
having the lesion for 20 years.  The examiner indicated that 
the veteran had a possible recurrent small cyst of the left 
ear.  Subsequent treatment at VA was noted through 2004, 
including two outpatient surgeries, one in 2002 and one in 
2003.  Both surgeries were left ear excisions near the 
tragus.   

As for whether the veteran's current left ear problems are 
related to service, there is only one medical opinion of 
record;  VA examination report dated in December 2004.  In 
the December 2004 report, the VA examiner indicated that the 
veteran had a left ear tragal skin tag/inclusion cyst, which 
was chronically irritated.  The examiner opined that the 
veteran's left ear problem was just as likely as not related 
to his service.  

The Board finds the examiner's opinion to be competent 
medical evidence as it was specifically noted in the report 
that the veteran's left ear was examined and that the 
examiner extensively reviewed the veteran's claims folder.  
Furthermore, the Board finds the veteran's statements that 
his chronic left ear problems began in service are credible 
as his treatment and complaints for left ear problems are 
consistent with statements he made to a treating examiner at 
VA approximately 22 months prior to applying for service 
connection.  

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
growth of the left ear began in service and the veteran's 
current left ear problems were continually symptomatic 
following service, and are related to service.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that 
service connection for growth of the left ear is in order.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III.  Increased Evaluation

Review of the record shows that the veteran was awarded 
service connection for residuals of a fracture of the fourth 
metacarpal, right hand, rated as noncompensable, in an April 
1974 rating decision.  The veteran is currently seeking a 
compensable evaluation for the disability to his fourth 
metacarpal of his right hand.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.   Where entitlement to 
compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
Regarding the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Review of the record shows that the veteran was afforded a VA 
examination in October 2000.  The October 2000 VA examination 
report noted that the veteran complained of pain and swelling 
of the right hand three times per month and each time it 
would last for three to four days.  Lifting and holding 
weights with his right hand is painful.  The veteran 
indicated that he was taking Naprosyn to help reduce the pain 
without side effects.  Examination revealed that the veteran 
was able to bend the right hand fingers and touch the median 
transverse crease.  Dexterity and strength were within normal 
limits.  He was able to grasp things with the right hand and 
able to touch the tip of the fingers with the right thumb.  

Private medical records dated in January 2001 showed 
treatment and evaluation of the veteran's right hand.  
Examination in January 2001 of the right hand showed some 
weakness of the small finger and showed a slight clawing of 
the small finger.  The abductor digiti minimi showed minimal 
weakness.  The first dorsal interosseous had 5+ motor 
strength and adductor pollicis had 5+ motor strength.  The 
veteran would only grip with the index and the thumb.  Range 
of motion of all the joints appeared to be full.  There was 
no point tenderness detected.  There was no erythema or 
warmth about the joints, although he did complain of 
tenderness over the MP joints with palpation.  There was a 
two-point discrimination of 1-1/2 cm. on the small and the 
ring finger.  Phalen's testing produced numbness in the ring 
and small finger.  X-ray evidence of the right hand was 
reported as showing no evidence of prior fracture or 
degenerative changes.  

During the hearing before the undersigned Judge, the veteran 
indicated that his disability had worsened since his last VA 
examination in 2000.  Thus, the Board remanded the claim to 
afford the veteran another VA examination, which was 
performed in December 2004.

VA examination report dated in December 2004 showed that the 
veteran complained of right hand swelling intermittently and 
right hand pain at about a 5 out of 10 (10 being the highest 
degree of pain).  He also complained of decreased strength in 
the right hand.  The veteran received allopurinol, which he 
stated relieves the pain somewhat.

Examination revealed no evidence of palpable bony defect in 
the right fourth metacarpal.  The veteran exhibited full 
range of motion of his right wrist and fingers.  He did show 
decreased grip strength in the right hand at about 3 out of 
5, as opposed to the left hand at 5 out of 5.  All of the 
veteran's joint angles and range of motion were normal in the 
right hand with no evidence of ankylosis.  He also exhibited 
normal sensation in the right and left hand.  X-ray report 
dated in December 2004 showed no abnormalities in the bones, 
joints, or soft tissues of the right hand. 

The veteran's disability is rated under Diagnostic Code 5227.  
38 C.F.R. § 4.71(a).  Effective August 26, 2002, the Board 
notes that ankylosis of any finger other than the thumb, 
index finger, or middle finger for both the major and minor 
hand was rated as noncompensably disabling.  38 C.F.R. § 
4.71a (2002).  The Note which follows stated that extremely 
unfavorable ankylosis will be rated as amputation under the 
diagnostic codes 5152 and 5156.  However, during the claims 
period, VA revised the criteria for evaluating ankylosis of 
the individual digits.  

The new criteria for Diagnostic Code 5227, ankylosis of the 
ring or little finger, notes that a noncompensable is 
warranted for either the dominant or non-dominant hand.  The 
note under Diagnostic Code 5227 indicated to also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion or other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71(a) (2004).  

The Board will apply both the old criteria of the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  It was further held that 
pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre- dates or post-
dates a pertinent change to VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the old rating criteria for Diagnostic Code 5227, the 
Board notes that the veteran is already receiving the highest 
evaluation available.  38 C.F.R. § 4.71(a), Diagnostic Code 
5227 (prior to August 26, 2002).  Additionally, when applying 
the facts summarized above to the old rating criteria, the 
medical records from the two VA examination reports and 
private medical evaluation showed no evidence of extreme 
unfavorable ankylosis of the fourth metacarpal finger to 
warrant a rating as amputation under Diagnostic Codes 5152 
through 5256.  

Under the new rating criteria for Diagnostic Code 5227, the 
Board again notes that the veteran is receiving the highest 
evaluation available.  38 C.F.R. § 4.71(a), Diagnostic Code 
5227 (2004).  There is also no evidence of extreme 
unfavorable ankylosis to warrant an evaluation of the finger 
as amputated.  The most recent VA examination report also 
notes no limitation of motion of the fourth finger.  In fact, 
range of motion testing of the right wrist and right fingers 
were all evaluated as normal, even when Deluca factors were 
considered.  While numbness in the ring and small finger were 
noted on private examination in 2001, the most recent 
examination of the right hand in December 2004 exhibited 
normal sensation in the right hand.  Francisco, supra.  As 
such, the clinical evidence does not demonstrate limitation 
of other digits or interference with overall function of the 
right hand as a result of the residuals to his fourth 
metecarparal.  

In sum, the Board recognizes that the medical evidence and 
testimony from the veteran clearly support a finding that the 
veteran experiences limitations associated with his service-
connected fourth metacarpal, right hand, disability.  
Nevertheless, the veteran is already receiving the highest 
evaluation available under Diagnostic Code 5227 under both 
the old and new rating criteria, and the evidence does not 
support an evaluation of the finger as amputated, limitation 
of motion, or interference with overall function of the hand.  

As for other diagnostic codes, there is no evidence of 
favorable ankylosis of two digits of the right hand to 
warrant a compensable evaluation under Diagnostic Code 5223.  
Again, the most recent VA examination report dated in 
December 2004 noted no limitation of motion of the fingers 
and no ankylosis.  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  While the lay statements from the veteran 
evidence demonstrates limitations in his ability to use his 
right hand due to his service-connected disability involving 
his right fourth finger, it does not show that there has been 
marked interference with the veteran's work performance as to 
warrant an extraschedular evaluation.  There is also no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his right fourth finger 
disability.  

The Board recognizes the veteran's subjective complaints and 
assertions that his service-connected disability warrants a 
compensable evaluation.  However, the clinical evidence does 
not support the veteran's assertions.  As such, the 
preponderance of the evidence is against the claim for 
compensable evaluation.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for growth of the left ear 
is granted. 

Entitlement to a compensable evaluation for residuals of a 
fracture of the fourth metacarpal of the right hand is 
denied.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


